DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2017/0353227 A1 (Liu hereinafter), in view of Tooher et al., US 2017/0290008 A1 (Tooher hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Liu discloses a terminal (Embodiments of the present invention relate to the communications field, and in particular, to a data transmission method, apparatus, and system, and user equipment; see Liu, paragraph [0002]) comprising:
a processor (Referring to FIG. 11, user equipment 1100 includes: an input apparatus 1101, an output apparatus 1102, a processor 1103, and a memory 1104 (there may be one or more processors 1103 in the user equipment 1100, and one processor is used as an example in FIG. 11).; see Liu, paragraph [0261]) that determines a first time unit or a second time unit per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]), the first time unit being formed with a symbol having a symbol length in accordance with a first subcarrier spacing and the second time unit being formed with a symbol having a symbol length in accordance with a second subcarrier spacing and being longer than the first time unit (In addition to the first time unit, the radio time window includes the second time unit. Different from the first time unit, the second time unit is a time unit used to transmit the traffic channel. Optionally, a time length of the first sub-time unit in which the switching time period used to perform analog beam switching is reserved in the first time unit is greater than or equal to a time length of a sub-time unit in which no switching time period is reserved in the first or the second time unit. That is, subcarrier spacing corresponding to the first sub-time unit in the first time unit is less than or equal to subcarrier spacing corresponding to the sub-time unit in which no switching time period is reserved in the first or the second time unit; see Liu, paragraph [0155]);
Regarding claim 5, Liu discloses a base station (Embodiments of the present invention relate to the communications field, and in particular, to a data transmission method, apparatus, and system, and user equipment; see Liu, paragraph [0002]) comprising:
a processor (Referring to FIG. 10, a data transmission apparatus 1000 includes: an input apparatus 1001, an output apparatus 1002, a processor 1003, and a memory 1004 (there may be one or more processors 1003 in the data transmission apparatus 1000, and one processor is used as an example in FIG. 10); see Liu, paragraph [0241]) that determines a first time unit or a second time unit per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]), the first time unit being formed with a symbol having a symbol length in accordance with a first subcarrier spacing and the second time unit being formed with a symbol having a symbol length in accordance with a second subcarrier spacing and being longer than the first time unit (In addition to the first time unit, the radio time window includes the second time unit. Different from the first time unit, the second time unit is a time unit used to transmit the traffic channel. Optionally, a time length of the first sub-time unit in which the switching time period used to perform analog beam switching is reserved in the first time unit is greater than or equal to a time length of a sub-time unit in which no switching time period is reserved in the first or the second time unit. That is, subcarrier spacing corresponding to the first sub-time unit in the first time unit is less than or equal to subcarrier spacing corresponding to the sub-time unit in which no switching time period is reserved in the first or the second time unit; see Liu, paragraph [0155]);
Regarding claim 6, Liu discloses a radio communication method (Embodiments of the present invention relate to the communications field, and in particular, to a data transmission method, apparatus, and system, and user equipment; see Liu, paragraph [0002]) comprising:
determining a first time unit or a second time unit per frequency band (According to the data transmission system provided in the present embodiments, first, a data transmission apparatus determines configuration information of a first time unit in a radio time window; see Liu, paragraph [0273]), the first time unit being formed with a symbol having a symbol length in accordance with a first subcarrier spacing and the second time unit being formed with a symbol having a symbol length in accordance with a second subcarrier spacing and being longer than the first time unit (In addition to the first time unit, the radio time window includes the second time unit. Different from the first time unit, the second time unit is a time unit used to transmit the traffic channel. Optionally, a time length of the first sub-time unit in which the switching time period used to perform analog beam switching is reserved in the first time unit is greater than or equal to a time length of a sub-time unit in which no switching time period is reserved in the first or the second time unit. That is, subcarrier spacing corresponding to the first sub-time unit in the first time unit is less than or equal to subcarrier spacing corresponding to the sub-time unit in which no switching time period is reserved in the first or the second time unit; see Liu, paragraph [0155]);
Regarding claims 1, 5 and 6, Liu does not explicitly disclose a receiver that receives a downlink signal by using any of the first time unit and the second time unit that is determined by the processor; and
a transmitter that transmits an uplink signal by using the first time unit or the second time unit that is determined by the processor.
In the same field of endeavor (e.g., communication system) Tooher discloses a method for determining a transmission time interval (TTI duration) and/or varying TTI duration that comprises a receiver that receives a downlink signal by using any of the first time unit and the second time unit that is determined by the processor (The WTRU may receive downlink data according to a first TTI length and/or may transmit uplink control information according to a second TTI length (e.g., in scenarios in which the WTRU may have a configuration enabling one or more, or a plurality, of TTI durations concurrently); see Tooher, paragraph [0151]. Also see paragraph [0088], “The WTRU may determine that it may operate with a specific TTI duration (e.g., subframe TTI duration, timeslot TTI duration). The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink”); and
a transmitter that transmits an uplink signal by using the first time unit or the second time unit that is determined by the processor (The WTRU may receive downlink data according to a first TTI length and/or may transmit uplink control information according to a second TTI length (e.g., in scenarios in which the WTRU may have a configuration enabling one or more, or a plurality, of TTI durations concurrently); see Tooher, paragraph [0151]. Also see paragraph [0088], “The WTRU may determine that it may operate with a specific TTI duration (e.g., subframe TTI duration, timeslot TTI duration). The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Tooher regarding determining a transmission time interval (TTI duration) and/or varying TTI duration into the method related to determining configuration information of a first time unit in a radio time window for data transmission of Liu. The motivation to do so is to efficiently transmit data with reduced error and latency (see Tooher, paragraph [0002]).
Regarding claim 2, Liu further discloses wherein the processor determines the first time unit and the second time unit based on configuration information provided from a base station per frequency band (It may be understood that, in the embodiment of the present invention, a case in which a transmission time sequence of the common channel and/or the common reference signal in a high frequency scenario has a new design
different from that in the current LTE system is not excluded. For example, a system frame structure is a structure different from that in the current LTE system. Both quantities of symbols, in all subframes, that are occupied by the common channel and/or the common reference signal and locations, in all the subframes, of the common channel and/or the common reference signal are also different. However, basic principles are similar. That is, analog beam switching may be related to a quantity of symbols occupied by the common channel and/or the common reference signal in one-time transmission; see Liu, paragraph [0145]. Also see paragraph [0003], “A high frequency band (especially a millimeter-wave band) that has higher available bandwidth gradually becomes a candidate band for a next-generation communications system”).
Regarding claim 3, Liu further discloses wherein the processor controls the first time unit and the second time unit that is determined based on the configuration information, in accordance with downlink control information (DCI) received later (the data transmission module is further configured to: dynamically notify the configuration information of the first time unit to user equipment by using downlink control signaling, or notify the configuration information of the first time unit to user equipment by using higher layer signaling; see Liu, paragraph [0012]).
Regarding claim 4, Liu and Tooher disclose the terminal according to claim 1. Liu does not explicitly disclose the method does not explicitly disclose the processor determines the first time unit or the second time unit in downlink, per channel or per signal. In the same field of endeavor (e.g., communication system) Tooher discloses a method for determining a transmission time interval (TTI duration) and/or varying TTI duration that comprises the processor determines the first time unit or the second time unit in downlink, per channel or per signal (the timing relationship between a first transmission for a transport block and its corresponding ACK-NACK HARQ response for the downlink (DL) and/or the uplink (UL) direction may be specified in LTE. The timing relationship between a first transmission and a retransmission for the UL (e.g. the UL only) may be specified in LTE. Time Division Duplexing (TDD) and Frequency Division Duplexing (FDD) DL scheduling timing may be the same. For example, the WTRU may receive the scheduling grant for a Downlink (DL) transmission in the same subframe, and/or transmission time interval TTL; see Tooher, paragraph [0074]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Tooher regarding determining a transmission time interval (TTI duration) and/or varying TTI duration into the method related to determining configuration information of a first time unit in a radio time window for data transmission of Liu. The motivation to do so is to efficiently transmit data with reduced error and latency (see Tooher, paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 07/29/2022